On Motion for Rehearing.
PER CURIAM.
Petitioner seems to be uncertain whether he waives his claim that service of process should be quashed if after the ruling denying his motion he makes a general appearance and contests the suit on its merits. For his benefit this Court expresses the opinion that his general appearance and contest on the merits of the claim sued on will not waive his right to review the ruling on his motion to quash the service. This is clearly the import of sections 214 and 242, Title 7, Code. It is not controlling that we are here dealing with a motion to- quash service and not a plea in abatement. The reason of the rule applies to both procedures. Reading sections 214 and 242 together makes that conclusion clear. See Du Pree v. Hart, 242 Ala. 690(4), 8 So.2d 183. With this addition to the opinion, the application for rehearing should be overruled.
Application for rehearing overruled.
LIVINGSTON, C. J., and LAWSON, SIMPSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.
STAKELY, J., not sitting.